Citation Nr: 0103984	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  94-45 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.  

2.  Entitlement to a compensable evaluation for post-
operative bilateral pterygium.  


REPRESENTATION

Appellant represented by:   To be clarified


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1945 to 
November 1946 and from May 1948 to May 1952.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a right foot injury and 
continued a noncompensable evaluation for post-operative 
bilateral pterygium.  

The March 1997 Board decision remanded the case to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

This case must also be remanded to determine the identity of 
the veteran's representative and because the VA has a duty to 
assist the veteran in obtaining his Social Security 
Disability records, including medical records, and a VA 
examination and medical opinion.  

The veteran must clarify whom he desires as his 
representative, and the designated representative must be 
afforded an opportunity to review the file and present 
arguments on his behalf.  Although the May 1994 Appointment 
of Veterans Service Organization identifies The American 
Legion as representative, an October 1999 statement from the 
Texas Veterans Commission asserts its representation.  In an 
October 1996 power of attorney, the veteran designated his 
brother to act for the veteran with respect to handling 
matters involving government benefits.  In January 1998, the 
veteran's brother also acted as representative when he 
canceled the veteran's scheduled February 1998 VA 
examinations.  The law precludes the prosecution of a claim 
on a claimant's behalf by more than one representative at any 
one time.  38 U.S.C.A. § 7105(b) (2) (West 1991); 38 C.F.R. § 
20.601 (2000).  

The VA has a duty to assist the veteran in obtaining his 
Social Security Disability records, including medical 
records.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A).  A 
September 1980 letter from the Social Security Administration 
indicates that the veteran receives Social Security 
Disability benefits.  The record does not show that the RO 
requested or obtained the veteran's Social Security 
Disability records.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion.  The Secretary shall treat 
an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  Although service medical records show 
no diagnosis or treatment of a right foot injury, a November 
1946 separation qualification record states that the veteran 
served in the military as a medical aide, and his May 1994 
statement alleges that he broke his right foot in several 
places during service in Panama.  Good cause has been shown 
for the veteran's failure to report for the February 1998 VA 
examinations because he has been confined to a nursing home 
since May 1997.  Good cause for failure to report for a VA 
examination includes, but is not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. 3.655 (2000).  It is not clear 
whether the brother had the authority to cancel the February 
1998 VA examinations.  With respect to the increased rating 
claim, the last VA eye examination took place several years 
ago.  To constitute a useful and pertinent rating tool, 
rating examinations must be sufficiently contemporaneous to 
allow adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  In October 1999, The American Legion 
also explicitly requested that the veteran receive a new VA 
examination.  If a diagnosis is not supported by the finding 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2000).   

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should clarify whom the 
veteran desires as his representative 
with regard to prosecution of his claim: 
The American Legion, the Texas Veterans 
Commission, his brother, or another 
entity.  If he wishes representation, he 
must execute a power of attorney 
designating such individual or 
organization as his representative.  In 
this regard, the status of the power of 
attorney given to the veteran's brother, 
if still in effect, should be clarified.  
The RO should provide the appellant with 
the appropriate form and instructions 
necessary to designate a power of 
attorney.  Thereafter, the claims file 
should be referred to the designated 
representative, if any, for review and 
submission of additional arguments on the 
appealed issues.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for right foot disorders 
since service and for post-operative 
bilateral pterygium since 1993.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file copies 
of the veteran's complete treatment 
reports from all sources, which records 
have not previously been secured.  In 
particular, the RO should request the 
veteran's Social Security Disability 
records, including medical records.  
Through official channels, the RO should 
attempt to secure the veteran's service 
medical records, dated in 1950 or 1951, 
from the Coco Solo Naval Hospital in 
Colon, Panama.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

3.  The veteran should be afforded VA eye 
and orthopedic examinations.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder and take specific note 
of the veteran's reported and documented 
medical history.  The examiner(s) should 
then offer a medical opinion as to: a) 
the medical classification of the 
veteran's right foot disability and the 
data required for classification; b) 
whether it is as likely as not that a 
current right foot disability is related 
to an in-service event; c) whether it is 
as likely as not that a current right 
foot disability pre-existed service and 
was aggravated in service; and d) 
impairment of the veteran's earning 
capacity in civil occupations due to his 
postoperative bilateral pterygium.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims based on the 
entire evidence of record.  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the veteran's 
claim remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  
Then, if appropriate, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

